Exhibit 10.2

EXECUTION

INTERIM POSITION AND NON-COMPETE AGREEMENT

This Interim Position and Non-Compete Agreement (the “Agreement”) is made and
entered into on this 16th day of November, 2016 by and between Lamb Weston
Holdings, Inc. (the “Company”) and John Gehring (“you” or “Gehring”),
collectively the “Parties” and is effective on December 16, 2016 (the “Effective
Date”). For the avoidance of doubt, the Interim Position and Non-Compete
Agreement between ConAgra Foods (“ConAgra”) and Gehring, effective as of
September 28, 2016 (the “ConAgra Agreement”), including the releases executed
thereby, will remain in effect and is not amended or superseded by this
Agreement.

The Company and Gehring hereby mutually covenant and agree as follows:

(1) Position, Term, Reporting, Location, Schedule.

 

  a. Gehring hereby agrees to continue employment with the Company as Vice
President and interim Chief Financial Officer (“CFO”). As Vice President and
interim CFO of the Company, Gehring will be responsible for attending Company
board of directors’ and committee meetings (as requested by the Company),
preparing earnings releases and other public filings, and performing other
responsibilities that are customary for a public company CFO and as mutually
agreed by Gehring and the Company. Gehring shall be the principal financial
officer for the Company. If, prior to the completion of the Term, a permanent
Chief Financial Officer commences employment with the Company in such capacity,
Gehring will no longer be the CFO or principal financial officer for the Company
and will become a special adviser to the CEO for the remainder of the Term.

 

  b. Gehring’s employment under this Agreement shall commence on the Effective
Date and shall continue until January 31, 2017, unless terminated on an earlier
date in accordance with Section 3 of the Agreement (such period, the “Term”). If
Gehring’s employment with the Company is terminated prior to the Effective Date,
then this Agreement shall be cancelled and will be of no further force and
effect.

 

  c. Gehring shall report to Chief Executive Officer of the Company, Thomas
Werner. The Company’s Controller and Treasurer will report to Gehring.

 

  d. During the Term, Gehring will be officed in Omaha, Nebraska or Steamboat
Springs, Colorado. During the period from December 16, 2016 through January 1,
2017, Gehring will work on a limited basis solely from Omaha, Nebraska or
Steamboat Springs, Colorado. Gehring will commute to Boise, Idaho as necessary
to perform the duties of his position. Gehring will be entitled to use
Company-owned corporate aircraft for his commute or, if corporate aircraft is
unavailable, the highest class of service available on the commercial flight of
his choice.

 

  e. Gehring will be expected to continue to work pursuant to his current
schedule. The Company will honor Gehring’s family commitments related to his
daughter’s college visits. Gehring will be entitled to participate in
company-recognized holidays.

(2) Compensation, Benefits and Related Matters

 

  a. Salary. During the Term, the Company shall continue to pay Gehring at the
current rate of his base annual salary of Six Hundred Fifty Thousand Dollars
($650,000.00), less applicable taxes and withholdings required by law or
deductions authorized by Gehring pursuant to the Company’s normal payroll
procedures.

 

  b.

Benefits. During the Term, Gehring shall be eligible to participate in all
Company benefit plans, as in effect or amended from time to time, in which
officers of the Company participate. For the avoidance of doubt, in connection
with the spinoff of the



--------------------------------------------------------------------------------

  Company from ConAgra (the “Spin-Off”), the liabilities associated with
Gehring’s accounts under the ConAgra Foods, Inc. Amended and Restated
Non-Qualified CRISP Plan and the ConAgra Foods, Inc. Amended and Restated
Voluntary Deferred Compensation Plan were not transferred to the Company or any
nonqualified deferred compensation plan of the Company.

 

  c. Annual Bonus. Gehring shall continue to be eligible to participate in the
Company FY17 Management Incentive Plan (the “MIP”) at a target of 100% of his
base salary. Gehring’s MIP award shall be based on the funded percentage for
then-active members of the Company’s senior leadership team (i.e., no individual
modifier will be applied to reduce the award) and the number of days employed
with the Company during FY17. Gehring’s MIP award shall also be subject to all
other terms of the MIP.

(3) Termination of Agreement

 

  a. The Company may terminate this Agreement at any time, by giving written
notice of such termination to Gehring, upon one of the following events: (i)
upon a mutually agreed upon date following the identification and onboarding of
a permanent Chief Financial Officer; (ii) the knowing engagement of Gehring in
serious misconduct that is monetarily or otherwise materially injurious to the
Company; (iii) the failure of Gehring to follow any reasonable or lawful
directive of the Board of Directors of the Company; (iv) the admission to,
conviction of, or entering of a plea of nolo contendere to any felony or any
lesser crime involving moral turpitude, fraud, embezzlement or theft by Gehring:
(v) act by Gehring of fraud, embezzlement, theft or intentional
misrepresentation in connection with Gehring’s duties or in the course of
Gehring’s engagement with the Company; (vi) the material breach of any Company
policies or rules or any provision of this Agreement; and (vii) any breach of
Gehring’s fiduciary responsibility to the Company. In the event of a termination
for one of the above-listed reasons, the Company shall pay to Gehring the
compensation payable to Gehring for the payroll period in which such termination
occurs, prorated to the day of termination. A termination of the Agreement for
one of the above-listed reasons will not cause Gehring to forfeit any benefits
to which he is otherwise entitled to receive after his termination of employment
by reason of the terms of such benefits.

 

  b. Gehring may terminate this Agreement at any time by giving written notice
of such termination to the Company at least thirty (30) days prior to the
effective date of such termination; provided, however, that such period may be
reduced by the Company in its sole and absolute discretion. During such period,
it is understood Gehring shall continue to perform relevant duties for the
Company and will assist the Company with transferring Gehring’s responsibilities
in an appropriate manner and take such reasonable actions to assure a smooth
transition. In the event of a termination by Gehring, the Company shall pay to
Gehring the compensation payable to Gehring for the payroll period in which such
termination occurs, prorated to the day of termination.

(4) Gehring also agrees that, within thirty (30) days of his separation from
service with the Company (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended), Gehring shall execute a Release of Claims in
the form of and in accordance with the terms of Exhibit A, attached hereto and
by this reference incorporated herein (the “Release”). If Gehring executes (and
does not revoke) the Release, the Company will pay Gehring a gross amount of One
Hundred Fifty Thousand Dollars ($150,000.00), less applicable withholdings,
payable within 30 days following Gehring’s execution of the Release. Gehring
acknowledges that such payment combined with the other payments and benefits set
forth in this Agreement are more than sufficient consideration for the Release
and the restrictive covenants set forth below.

(5) Gehring acknowledges that during his employment he has been granted access
to the Company’s Confidential Information. This Confidential Information is not
generally known to, or readily ascertainable by, the

 

- 2 -



--------------------------------------------------------------------------------

public or the Company’s competitors and gives the Company a competitive
advantage. Unauthorized disclosure of this Confidential Information would result
in irreparable injury to the Company, its subsidiaries, affiliates or joint
ventures. Gehring therefore shall not, without the Company’s prior permission,
directly or indirectly, utilize or disclose to anyone outside of the Company, or
permit access by unauthorized persons or entities to, any Confidential
Information, and shall take all reasonable precautions to prevent any person or
entity access to any of the Confidential Information.

“Confidential Information” is defined as non-public information of value to the
Company that Gehring learned in connection with his employment with the Company
and that would be valuable to a competitor or other third parties. Confidential
Information includes, but is not limited to, information concerning the
Company’s business plans, operations, products, services, vendors and vendor
contacts, referrals and sourcing, strategies, marketing, sales, inventions,
designs, costs, legal strategies, finances, customers, prospective customers,
licensees, or licensors; information regarding the Company’s revenue, rates,
pricing or price formulas, profit margin; computer software, information
received from third parties under confidential conditions; or other valuable
financial, commercial, business, technical or marketing information concerning
the Company, or any of the products or services made, developed or sold by the
Company.

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.

(6) Gehring recognizes and agrees that the Company has a legitimate business
interest in restricting potential competitors from hiring Employees who possess
or otherwise may have or had access to the Company’s or any of its affiliates’
confidential information. Therefore, Gehring agrees that from the date of this
Agreement through the twenty-four (24) month period following the end of the
Term, Gehring shall not directly or indirectly through any other person or
entity recruit, induce, or attempt to induce any Employee to terminate his or
his employment with the Company or otherwise interfere in any way with the
employment relationship between the Company and its Employees. This restriction
includes, but is not limited to: (a) identifying Employees as potential
candidates for employment by name, background or qualifications; (b) recruiting
or soliciting Employees; and/or (c) participating in any pre-employment
interviews with Employees. For purposes of this paragraph “Employee” (including
its plural) means any person employed by the Company. The term “Company,” as
used in this paragraph, shall include all controlled, direct and indirect,
subsidiaries of the Company.

(7) From the date of this Agreement through the twelve (12) month period
following the end of the Term (the “Non-Compete Period”), Gehring agrees he will
not, within the Restricted Geographic Area, be employed by, work for, consult
with, provide services to, or lend assistance to any Competing Organization in a
Prohibited Capacity. For purposes of this Agreement:

“Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products/Services.

“Competing Products/Services” means any products, services or activities
(including, without limitation, products, services or activities in the planning
or development stage during the Non-Compete Period) that compete, directly or
indirectly, in whole or in part, with one or more of the material products,
services or activities (including, without limitation, products, services or
activities in the planning or development stage during the Non-Compete Period)
produced, provided, or engaged in by Company or its affiliates at the time of
the end of the Term and with which Gehring worked or about which Gehring
obtained any trade secret or other Confidential Information at any time during
the five (5) years immediately preceding the end of the Term. “Material
products, services or activities” means the development, manufacture or
production of packaged food products for the retail, foodservice or
institutional channels.

 

- 3 -



--------------------------------------------------------------------------------

For purposes of this Agreement, “Prohibited Capacity” is defined as (a) any same
or similar capacity to that held by Gehring at any time during the last three
(3) years of employment with Company prior to the end of the Term; (b) any
executive or managerial capacity; or (c) any capacity in which Gehring’s
knowledge of Confidential Information would render his assistance to a Competing
Organization a competitive advantage.

For purposes of this Agreement, “Restricted Geographic Area” is defined as all
countries, territories, parishes, municipalities and states in which the Company
is doing business or is selling its products at the time of the end of the Term,
including but not limited to every parish and municipality in the state of
Louisiana. Gehring acknowledges that this geographic scope is reasonable given
his position with the Company, the international scope of the Company’s
business; and the fact that Gehring could compete with the Company from anywhere
the Company does business.

(8) Gehring acknowledges that a violation of the restrictive covenants set forth
in Paragraphs 5, 6 and 7 above would cause irreparable damage to the Company,
and that in the event of a breach or threatened breach, the Company would be
entitled to injunctive relief, without the posting of any bond, in addition to
any other such relief as may be appropriate at law or in equity.

(9) Gehring shall not be entitled to any other payments or benefits from the
Company other than as expressly set forth in this Agreement, except those
benefits payable pursuant to any pension, equity award, deferred compensation
and 401(k) plans of the Company or ConAgra, as applicable, and the agreements
related to previously granted equity-based compensation. Except as provided
herein, Gehring’s participation in any employee benefit, stock option, or other
incentive plan, between Gehring and the Company will continue to vest, be
subject to exercise, and/or be forfeited, in each case only as specifically
provided for under the terms of any such grants to Gehring and the terms of the
applicable plan and relevant agreements.

(10) Gehring shall make no public statements, or request, cause or solicit any
third party to make any public statements that are in any way inconsistent with
the terms of this Agreement. Gehring further agrees not to make any disparaging
remarks or take any action now, or at any time in the future, that could be
detrimental to the reputation of the Company, or any of its directors, officers
or employees. Nothing in this Agreement, however, shall prohibit Gehring from
providing accurate and truthful information to any court or governmental entity;
or to any person or organization in response to legal process or otherwise as
required by law or administrative agency process; or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Neither does this Agreement require Gehring to withdraw, or prohibit
Gehring from filing or participating in any investigation by or proceeding with
any government administrative agency (such as the EEOC). However, Gehring waives
any relief, damages, or remedy as a result of any legal action against the
Company based upon the matters released and waived by the Release whether
Gehring or another party initiates the action. The Company agrees that Tom
Werner and his direct reports will not publicly make or publish any disparaging
or negative comments about Gehring; provided, however, that nothing herein
prohibits Mr. Werner and his direct reports from providing accurate and truthful
information to any court or governmental entity; or to any person or
organization in response to legal process or otherwise as required by law or
administrative agency process.

(11) Gehring agrees to make himself reasonably available to the Company, and
will, for twelve (12) months following the end of the Term:

 

  a. Promptly notify the Company, in writing, if Gehring receives any request
from anyone other than the Company for information regarding any potential
claims or proposed litigation against the Company or any of its affiliates.

 

  b.

Refrain from providing any information related to any matter, claim or potential
litigation against the Company, or its affiliates to any non-Company
representatives, without either the Company’s written permission or being
required to provide information pursuant to legal process. Nothing in this
Agreement prohibits Gehring from reporting possible violations of federal law or
regulation to any governmental agency or entity, including

 

- 4 -



--------------------------------------------------------------------------------

  but not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. No prior authorization of the Company is necessary to make any
such reports or disclosures, and no requirement exists to notify the Company of
such reports or disclosures.

 

  c. If required by law to provide sworn testimony on Company or
affiliate-related matters, to the extent legally permitted, consult with and, to
the extent legally permitted, have Company-designated legal counsel present (in
addition to any personal counsel) for such testimony. The Company will be
responsible for the costs of Company designated counsel (but not personal
counsel). Any testimony will be confined to items about which Gehring has actual
knowledge rather than speculation, unless otherwise directed by legal process.

 

  d. Gehring will be reimbursed after an expense statement is received for
reasonable travel, food, lodging and similar out-of-pocket expenses required to
fulfill the cooperation provisions above.

(12) All payments to be made to Gehring hereunder shall be subject to all
applicable taxes, including withholding taxes. Gehring will be responsible for
all taxes, of any kind, due under this Agreement.

(13) If any provision of this Agreement is determined by a court of competent
jurisdiction to be unenforceable in any respect, then such provision shall be
deemed limited and restricted to the maximum extent that the court shall deem
the provision to be enforceable, or, in the event that this is not possible, the
provision shall be severed and all remaining provisions shall continue in full
force and effect.

(14) It is intended that any amounts payable under this Agreement will be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and treasury regulations relating thereto (collectively, “Section
409A”), so as not to subject Gehring to the payment of any interest and tax
penalty which may be imposed under Section 409A, and this Agreement shall be
interpreted and construed accordingly; provided however, that the Company shall
not be responsible for any taxes, penalties, interest or other losses or
expenses incurred by Gehring due to any failure to comply with Section 409A. The
timing of the payments or benefits provided herein may be modified to so comply
with Section 409A. To the extent any payment under this Agreement constitutes
deferred compensation within the meaning of Section 409A, all references in this
Agreement to Gehring’s separation of employment shall mean a separation from
service within the meaning of Section 409A. Each payment under this Agreement as
a result of Gehring’s separation from service shall be considered a separate
payment for purposes of Section 409A. To the extent that any reimbursement or
in-kind benefit provided under this Agreement is nonqualified deferred
compensation within the meaning of Section 409A: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year; (ii) the reimbursement of an eligible
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(15) The Company will pay all of Gehring’s reasonable legal expenses incurred in
connection with the review/negotiation of this Agreement.

(16) Gehring will be an officer of the Company until the end of the Term and
will be covered by the Company’s director & officer liability insurance for any
claims arising during Gehring’s employment or service to the Company.

(17) This Agreement shall be governed by the substantive laws of the State of
Idaho. The Company and Gehring agree that any legal action relating to this
Agreement shall be commenced and maintained exclusively before any appropriate
state court of record in Ada County, Idaho, or the United States District Court
for the District of Idaho, and the parties hereby submit to the jurisdiction of
such courts and waive any right to challenge or otherwise object to personal
jurisdiction or venue in any action commenced or maintained in such courts.

 

- 5 -



--------------------------------------------------------------------------------

(18) This Agreement, together with the incorporated release, constitutes the
entire agreement of the parties and supersedes any and all prior agreements and
understandings between Gehring and the Company, whether oral or in writing,
except with regard to the Plans and/or agreements set forth in Paragraph 9
above. This Agreement may not be revoked, amended, modified or revised except as
otherwise provided for in this Agreement or in writing executed by Gehring and a
corporate officer of the Company. For the avoidance of doubt, the ConAgra
Agreement, including the releases of claims incorporated therein, remains in
effect and is not amended or superseded by this Agreement.

[Signature page follows]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lamb Weston Holdings, Inc. and John Gehring have executed
this Agreement as of the day and year first above written.

 

John Gehring     Lamb Weston Holdings, Inc. By:  

/s/ John Gehring

    By:  

/s/ Thomas P. Werner

Date:  

11/16/2016

    Date:  

11/16/2016



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

In consideration of the benefits provided to John Gehring (“Gehring”) and to be
received by Gehring from Lamb Weston Holdings, Inc. (the “Company”) as described
in the Interim Position and Non-Compete Agreement between the Company and
Gehring dated November 16, 2016 (the “Agreement”):

 

  1. Claims Released. Gehring, for himself and on behalf of anyone claiming
through Gehring including each and ail of Gehring’s legal representatives,
administrators, executors, heirs, successors and assigns (collectively, the
“Gehring Releasors”), does hereby fully, finally and forever release, absolve
and discharge the Company and each and all of its legal predecessors,
successors, assigns, fiduciaries, parents, subsidiaries, divisions and other
affiliates, and each of the foregoing’s respective past, present and future
principals, partners, shareholders, directors, officers, employees, agents,
consultants, attorneys, trustees, administrators, executors and representatives
(collectively, the “Company Released Parties”), of, from and for any and all
claims, causes of action, lawsuits, controversies, liabilities, losses, damages,
costs, expenses and demands of any nature whatsoever, at law or in equity,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, that
the Gehring Releasors (or any of them) now have, have ever had, or may have
against the Company Released Parties (or any of them) based upon, arising out
of, concerning, relating to or resulting from any act, omission, matter, fact,
occurrence, transaction, claim, contention, statement or event occurring or
existing at any time in the past up to and including the date on which Gehring
signs this Release, including, without limitation, (i) all claims arising out of
or in any way relating to Gehring’s employment with or separation of employment
from the Company or its affiliates; (ii) all claims for compensation or
benefits, including salary, commissions, bonuses, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock options, restricted stock
units or any other ownership interests in the Company Released Parties; (iii)
all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, invasion of privacy and emotional distress;
(v) all other common law claims; and (vi) all claims (including claims for
discrimination, harassment, retaliation, attorneys fees, expenses or otherwise)
that were or could have been asserted by Gehring or on his behalf in any
federal, state, or local court, commission, or agency, or under any federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: the Age Discrimination in Employment Act (the “ADEA”), as amended by the
Older Workers’ Benefit Protection Act of 1990 (the “OWBPA”), Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical Leave Act,
Sarbanes-Oxley Act of 2002, the National Labor Relations Act, the Rehabilitation
Act of 1973, the WARN Act, Federal Executive Order 11246 and the Genetic
Information Nondiscrimination Act.

 

  2. Scope of Release. Nothing in this Release (i) shall release the Company
from any obligation to defend and/or indemnify Gehring against any third party
claims arising out of any action or inaction by Gehring during the time of his
employment and within the scope of his duties with the Company to the extent
Gehring has any such defense or indemnification right, and to the extent
permitted by applicable law and to the extent the claims are covered by the
Company’s director & officer liability insurance or (ii) shall affect Gehring’s
right to file a claim for workers’ compensation or unemployment insurance
benefits.

Gehring further acknowledges that by signing this Release, Gehring does not
waive the right to file a charge against the Company with, communicate with or
participate in any investigation by the EEOC or any comparable state or local
agency. However, Gehring waives and releases, to the fullest extent legally
permissible, all entitlement to any form of monetary relief arising from a
charge Gehring or others may file, including without limitation any costs,
expenses or attorneys’ fees. Gehring understands that this waiver and release of
monetary relief would not affect an enforcement agency’s ability to investigate
a charge or to pursue relief on behalf of others.



--------------------------------------------------------------------------------

  3. Knowing and Voluntary ADEA Waiver. In compliance with the requirements of
the OWBPA, Gehring acknowledges by his signature below that, with respect to the
rights and claims waived and released in this Release under the ADEA, Gehring
specifically acknowledges and agrees as follows: (i) Gehring has read and
understands the terms of this Release; (ii) Gehring has been advised and hereby
is advised, and has had the opportunity, to consult with an attorney before
signing this Release; (iii) Gehring is releasing the Company and the other
Company Released Parties from, among other things, any claims that Gehring may
have against them pursuant to the ADEA; (iv) the releases contained in this
Release do not cover rights or claims that may arise after Gehring signs this
Release; (v) Gehring has been given a period of twenty-one (21) days in which to
consider and execute this Release (although Gehring may elect not to use the
full twenty-one (21)-day period at Gehring’s option); (vi) Gehring may revoke
this Release during the seven (7) day period following the date on which Gehring
signs this Release, and this Release will not become effective and enforceable
until the seven (7) day revocation period has expired (the date such revocation
period expires, the “Effective Date”); and (vii) any such revocation must be
submitted in writing to the Company c/o Eryk Spytek, SVP, General Counsel &
Corporate Secretary, 599 S. Rivershore Lane, Eagle, ID 83616 prior to the
expiration of such seven (7)-day revocation period. If Gehring revokes this
Release within such seven (7)-day revocation period, it shall be null and void.

 

  4. Reaffirmation of Restrictive Covenants. Gehring agrees to and reaffirms his
obligations as outlined in Sections 5, 6 and 7 of the Agreement (“Restrictive
Covenants”), and acknowledges that the Restrictive Covenants remain in full
force and effect.

 

  5. Entire Agreement. This Release, the Agreement, and the documents referenced
therein contain the entire agreement between Gehring and the Company. Gehring
acknowledges that no other promises or agreements have been offered for this
Release (other than those described above) and that no other promises or
agreements will be binding unless they are in writing and signed by Gehring and
the Company. Notwithstanding the foregoing, Gehring acknowledges that the
releases executed pursuant to the Interim Position and Non-Compete Agreement
between ConAgra Foods and Gehring, effective as of September 28, 2016 are not
amended or superseded by this Agreement.

I agree to the terms and conditions set forth in this Release.

 

JOHN GEHRING

 

Date:  

 